DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 30-48 are pending.
Claims 30-48 are rejected below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner suggest disclosing the overcurrent aspect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 32-34, 36, and 42-48  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto (U.S. PG Pub. 2013/0063850).


As to claims 30 and 45, Kawamoto teaches a programmable discrete output module comprising: a current sensing circuit for generating a current sensing signal indicating a current value[0009]; a comparator communicatively coupled to the current sensing circuit[0009], the comparator configured to compare the current value with an overcurrent reference[0009], the comparator configured to output a comparison signal indicating whether an overcurrent event has occurred[0009]; a switching element configured to cause a power flow to transition from an operational state to a non-operational state when an overcurrent event has occurred[0036]; and a controller communicatively coupled to the comparator and the switching element, the controller configured to control the switching element based on whether an overcurrent event has occurred.


As to claims 32 and 46, Kawamoto teaches wherein the switching element has an open configuration and a closed configuration, the open configuration preventing a current flow within an electrical path, the closed configuration allowing a current flow within the electrical path.

As to claim 33, Kawamoto teaches wherein the switching element comprises one or more transistors[0036].

As to claim 34, Kawamoto teaches wherein the switching element comprises a first power transistor, the power transistor comprising a drain terminal, a source terminal, and a gate terminal[0036].


As to claim 36, Kawamoto teaches wherein the switching element is arranged in series with the current sensing circuit (fig. 7).

As to claim 42, Kawamoto teaches wherein the controller is configured to control a switching behavior of the switching element based upon a load type[0060].

As to claims 43 and 47 Kawamoto teaches wherein the controller is configured to selectably cause the switching element to transition to a closed configuration at programmed discrete time intervals for a programmed amount of times in response to receiving an indication of an overcurrent event[0061].



As to claims 44 and 48 Kawamoto teaches wherein the controller is configured to selectably prevent the switching element from transitioning back to a closed configuration in response to receiving an indication of an overcurrent event[0144-0145].



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 30, 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoshima (U.S. PG Pub. 2005/0195546).


As to claims 30,  Itoshima teaches programmable discrete output module comprising: a current sensing circuit for generating a current sensing signal indicating a current value[0030]; a comparator communicatively coupled to the current sensing circuit[0021], the comparator configured to compare the current value with an overcurrent reference[0023], the comparator configured to output a comparison signal indicating whether an overcurrent event has occurred[0009]; a switching element configured to cause a power flow to transition from an operational state to a non-operational state when an overcurrent event has occurred[0032]; and a controller communicatively coupled to the comparator and the switching element, the controller configured to control the switching element based on whether an overcurrent event has occurred[0023].

As to claim 37, Itoshima teaches wherein the current sensing circuit comprises a differential amplifier connected in parallel with an impedance element[0030-0031].

As to claim 38,  Itoshima teaches wherein the impedance element comprises at least one of a resistor or a field-effect transistor device(element 5).

As to claim 39,  Itoshima teaches wherein the differential amplifier is configured to amplify the voltage drop across the impedance element and to output a signal representing the amplified voltage drop[0030-0031].

As to claim 40,  Itoshima teaches wherein the comparator compares the amplified voltage drop to a reference signal, the comparator configured to generate a first signal when the amplified voltage drop is greater than the reference signal, the comparator configured to generate a second signal when the amplified voltage drop is less than the reference signal[0030, 0021, 0023].

As to claim 41,  Itoshima teaches wherein the first signal signifies an overcurrent event [0021].

Claim(s) 30, 31, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Salvestrini.

As to claims 30,  Salvestrini teaches programmable discrete output module comprising: a current sensing circuit for generating a current sensing signal indicating a current value[0045]; a comparator communicatively coupled to the current sensing circuit[0045], the comparator configured to compare the current value with an overcurrent reference[0045], the comparator configured to output a comparison signal indicating whether an overcurrent event has occurred[0045]; a switching element configured to cause a power flow to transition from an operational state to a non-operational state when an overcurrent event has occurred[0045]; and a controller communicatively coupled to the comparator and the switching element, the controller configured to control the switching element based on whether an overcurrent event has occurred[0045].

As to claim 31, Salvestrini teaches wherein the switching element is electrically connected to at least one terminal configured to interface with a communication network[0032].

As to claim 35, Salvestrini teaches wherein the switching element further comprises a second power transistor[0045].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradford teaches closing a switch that was opened because of an overcurrent at a time interval.
Bucsa teaches a overcurrent protection system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119